Dismiss and Opinion Filed July 31, 2015




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00433-CV

                           IN THE INTEREST OF I.J.M., A CHILD


                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-15344

                              MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Whitehill
         By letter dated April 2, 2015, the Court directed appellant to pay the filing fee for the

appeal within ten days. On June 30, 2015, we notified appellant that the Dallas County District

Clerk had informed us no payment had been made for the clerk’s record. We directed appellant

to file, within ten days, written verification that he had either paid or made payment

arrangements for the clerk’s record or that he was entitled to proceed without payment for the

record. We warned that failure to do so would result in dismissal of the appeal. Appellant has

not responded to either letter, the filing fee has not been paid, and the clerk’s record has not been

filed.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(a).


                                                   /Bill Whitehill/
       150433F.P05                                 BILL WHITEHILL
                                                   JUSTICE




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF I.J.M., A CHILD,                On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00433-CV                                 Trial Court Cause No. DF-13-15344.
                                                   Opinion delivered by Justice Whitehill,
                                                   Justices Francis and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.


Judgment entered July 31, 2015.




                                             –3–